DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (Claims 1-11) in the reply filed on 2/26/2021 is acknowledged. Applicant has canceled invention II. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 both recite “a longitudinal direction” in both of the claims’ lines 2 and 4.  It is unclear if these are all the same longitudinal directions or different longitudinal directions.  If they are the same, the three “longitudinal direction” limitations following the first recitation in claim 3 of “a longitudinal direction” should be claimed as “the longitudinal direction”.  

Claim 9 appears to be claiming the same limitations as claim 8.  The additional language of “or a rotation in a second direction opposite to the first direction” does not have to be given patentable weight as it is being claimed in an alternative.  Meaning claim 9 states A or B.  And if A is taken as the weighted limitation then B can be ignored as not being an active part of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youtube Video, “Elekta – Electron Boost VersaHD”, 2015.

Regarding claim 1, Youtube teaches: A probe holder for positioning an ultrasound probe (See Fig. A reproduced below), the probe holder comprising: a probe holder body, configured to be coupled to, to translate longitudinally within, and to be user-accessed and user-controlled from within, a central region of a radiation couch or overlay thereupon (Fig. A; specifically that the entire probe is translated via the holder which holds the probe in place and can move forward and backward along its track and where this is on a radiation couch centrally and can scan the patient as seen in Fig. A-C – reproduced below; Fig. A-B shows motion (translation)), the central region being located between lateral regions that are arranged to be underlying a subject's legs (Fig. C; specifically the probe is within the center of two knee cushions); and a clamp, configured to localize the probe holder at a specified location along a translation path in the central region (Fig. A; specifically the circled clamp which would hold the probe holder at a specific location along the translation path as the holder would not move from that location as the probe holder is translated and where this is centrally located).

    PNG
    media_image1.png
    727
    1130
    media_image1.png
    Greyscale


[AltContent: oval]
    PNG
    media_image2.png
    626
    1124
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    614
    1202
    media_image3.png
    Greyscale


Regarding claim 2, Youtube teaches: comprising a rotatably-actuated clamp located within a central portion of the probe holder body, the clamp being configured to increase a frictional force between the probe holder body and the overlay to localize the probe holder at a specified location along a translation path in the central region (Fig. A; specifically the knob in the circle which is clamping down the probe holder along the overlay for which is located and holds the probe in place and thus would increase a frictional force in order to it to be held in place and is centrally located as it is located in the center of overall holder).

Regarding claim 10, Youtube teaches: comprising a rotatable, longitudinally aligned member configured to longitudinally translate the ultrasound probe with respect to the overlay and to be user-accessed and user-controlled from within, a central region of a radiation couch or overlay thereupon (Fig. B; specifically the circled knob which is a rotational knob and the location of the probe and easy to access and is located in a central region of the radiation couch and would allow for changing the location of the probe holder).

Regarding claim 11, Youtube teaches: wherein the rotatable, longitudinally aligned member is located on a side opposite of the ultrasound probe to provide for access to the rotatable, longitudinally aligned member and is located to be user-accessed and user-controlled from within, a central region of a radiation couch or overlay thereupon (Fig. B; specifically the circled knob as it would be located a side opposite as it is opposite the location of the probe and easy to access and is located in a central region of the radiation couch).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube Video, “Elekta – Electron Boost VersaHD”, 2015 in view of Strong, US 20120302890.

Regarding claim 5, Youtube does not explicitly teach a retractable flap.  However, Strong teaches: comprising a retractable flap configured to hold the ultrasound probe in place upon the ultrasound probe engaging with the probe holder and release the ultrasound probe upon being actuated by a user (Fig. 1; specifically the flap which can be opened and closed at 1-1 and allows for insertion and extraction of the probe and Fig. 4; specifically element 11 opening).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe holder as taught by Youtube to include the latch as taught by Strong.  The motivation to do this would be allow for easy access to the ultrasound probe for cleaning, mechanical repair and the like. 

Claim Objections
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims deal with mechanical elements of the probe holder that would not be seen as obvious to combine as it would change how the probe holder would operate and would require a complete redesign of the entire mechanical device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793